Name: 91/610/EEC: Commission Decision of 13 November 1991 amending Decision 91/28/EEC authorizing certain Member States to provide for exceptions from certain provisions of Directive 77/93/EEC in respect of potatoes for human consumption originating in Turkey (Only the Dutch, French and German texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1991-12-03

 Avis juridique important|31991D061091/610/EEC: Commission Decision of 13 November 1991 amending Decision 91/28/EEC authorizing certain Member States to provide for exceptions from certain provisions of Directive 77/93/EEC in respect of potatoes for human consumption originating in Turkey (Only the Dutch, French and German texts are authentic) Official Journal L 331 , 03/12/1991 P. 0022 - 0022COMMISSION DECISION of 13 November 1991 amending Decision 91/28/EEC authorizing certain Member States to provide for exceptions from certain provisions of Directive 77/93/EEC in respect of potatoes for human consumption originating in Turkey (Only the Dutch, French and German texts are authentic) (91/610/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into Member States of organisms harmful to plants or plant products (1), as last amended by Directive 91/27/EEC (2), and in particular Article 14 (3) thereof, Having regard to the requests made by Belgium, the Federal Republic of Germany, Luxembourg and the Netherlands, Whereas pursuant to provisions of Directive 77/93/EEC, potato tubers originating in Turkey may in principle not be introduced into the Community because of the risk of introducing exotic potato diseases unknown in the Community; Whereas, however, Article 14 (3) of the said Directive permits exceptions from that rule, provided that it is established that there is no risk of spreading harmful organisms; Whereas by Commission Decision 91/28/EEC (3), the Commission authorized such derogations under revised conditions in respect of potatoes for human consumption originating in Turkey; Whereas that Decision stipulated that the authorization shall expire on 30 May 1991; Whereas the circumstances justifying the authorization still obtain; Whereas the authorization should therefore be extended for a further period; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 91/28/EEC is hereby amended as follows: 1. in Article 1 (2) (e), '1990' is replaced by '1991'; 2. in Article 2 (1), '30 May 1991' is replaced by '15 June 1992'; 3. in Article 3, '1 August 1991' is replaced by '1 August 1992'; 4. in Annex II, point 8, '91/28/EEC' is replaced by '91/610/EEC'. Article 2 This Decision is addressed to the Kingdom of Belgium, the Federal Republic of Germany, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands. Done at Brussels, 13 November 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 16, 22. 1. 1991, p. 29. (3) OJ No L 16, 22. 1. 1991, p. 31.